765 F.2d 145
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHNNY LEE GRANT, PETITIONER-APPELLANT,v.ARTHUR TATE, JR., SUPERINTENDENT, RESPONDENT-APPELLEE.
NO. 84-3860
United States Court of Appeals, Sixth Circuit.
5/7/85

ORDER
BEFORE: JONES and KRUPANSKY, Circuit Judges; and PHILLIPS, Senior Circuit Judge.


1
Petitioner is appealing from a judgment dismissing his habeas corpus action filed under 28 U.S.C. Sec. 2254.  He moves for the appointment of counsel on appeal.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and petitioner's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In 1982, petitioner was convicted by a jury on one count of robbery and one count of grand theft in violation of Ohio Revised Code Secs. 2911.02 and 2913.02(A)(1), respectively.  He was sentenced to consecutive prison terms of 2 to 15 years for robbery and 2 to 15 years for grand theft.


3
In the instant habeas corpus action, petitioner presents four claims:


4
1.  Ineffective assistance of counsel in that counsel failed to move for acquittal at the close of the state's evidence;


5
2.  Ineffective assistance of counsel in that counsel failed to move for in-camera inspection of evidence favorable to the defense;


6
3.  That the conviction was not supported by sufficient evidence; and


7
4.  That the trial judge erred in failing to acquit petitioner at the close of the state's evidence.


8
This Court has reviewed petitioner's claims as well as the record on appeal and has concluded that the questions on which decision of the cause depends are so unsubstantial as not to need further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.


9
Accordingly, for the reasons stated by the district court in its memorandum opinion of October 1, 1984, it is ORDERED that petitioner's motion for appointment of counsel be denied and the judgment of the district court is hereby affirmed.